DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2 in the amendment filed on 10/27/2021 show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawing amendments filed on 10/27/2021 will not be entered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the following limitation “each retainer of the plurality of semi-rigid retainers comprises an opening disposed along a surface of the elongate member” is unclear and confusing. How is the opening semi-rigid or part of a semi-rigid retainer?
Paragraph [0028] of the applicant’s specification describes that the hitching structure 132 of each retainer 130 comprises a semi-rigid structure and that the semi-rigid 
 
Regarding claim 17, the following limitation “each retainer of the plurality of semi-rigid retainers comprises an opening disposed along a surface of the elongate member” is unclear and confusing. How is the opening semi-rigid or part of a semi-rigid retainer?
Paragraph [0028] of the applicant’s specification describes that the hitching structure 132 of each retainer 130 comprises a semi-rigid structure and that the semi-rigid hitching structure 132 is mounted within the opening. Therefore, the claims should a plurality of retainers, wherein each retainer comprises an opening and a semi-rigid hitching structure within the opening. Appropriate correction is required.  


Regarding claim 17, claim 17 has been amended to require “an anchoring member having at least two shanks and a hook like structure” Figure 4 is the only embodiment that discloses one anchoring member having two shanks and a hook like structure which is described in paragraph [0032] in the applicant’s specification. The applicant’s specification does not disclose that the anchoring member (Fig 4, #120) in the embodiment of figure 4 is movably coupled to the elongate member (Fig 4, #110). Further figure 4 does not illustrate any features that shows how the anchoring member (Fig 4, #120) in the embodiment of figure 4 is movably coupled to the elongate member (Fig 4, #110). According to the applicant’s specification, another separate embodiment 

Claims 4-8 and 11 are rejected as being dependent upon a rejected base claim. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosir 2004/0262250.

Regarding claim 1, Kosir discloses a product display strip (Fig 1, #20), comprising:
an elongate member (Fig 1, #12); a first face (front); a second face (rear); an anchoring member (Fig 1, #14 & #42) permanently coupled to the elongate member (Fig 1, #12); and a plurality of semi-rigid retainers (#20).



Regarding claim 3, Kosir discloses the product display strip wherein each retainer (#20) of the plurality of semi-rigid retainers (#20) comprises an opening (annotated Fig 2 below) disposed along a surface of the elongate member (Fig 1, #12).

    PNG
    media_image1.png
    736
    879
    media_image1.png
    Greyscale


Regarding claim 4, Kosir discloses the product display strip wherein each retainer (#20) of the plurality of semi-rigid retainers (#20) comprises a hitching structure (#22) configured to couple, support, and retain a product [0020].





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan EP0144899 in view of Bown 5,366,777.

Regarding claim 1, Quinlan discloses a product display strip (Fig 1, #1), comprising:
an elongate member (Fig 1, #1 & #6); a first face (front face); a second face (rear face); a mounting hole (Fig 1, #12) configured to be receive a wall hook [0008], and a plurality of semi-rigid retainers (Fig 1, #2 & #5) [0012].

Quinlan has been discussed above but does not explicitly teach an anchoring member permanently coupled to the elongate member.

Bown discloses a product display strip (Fig 1, #10) comprising an elongate member (Fig 1, #20) and an anchoring member (annotated Fig 1 above) permanently coupled to the elongate member (Fig 1, #20).


    PNG
    media_image2.png
    614
    724
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the mounting hole (Quinlan, Fig 1, #12) of Quinlan with an anchoring member (Bown, annotated Fig 1 above) that is permanently coupled to the elongate member (Quinlan, Fig 1, #1 & #6) because the substitution of one known mounting means (i.e. a mounting hole that receives a wall hook or a unitary hook (anchoring member) that can be hung on a wall hook as well as other structures) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, the anchoring member (Bown, annotated Fig 1 above) will make the product display strip (Quinlan, Fig 1, #1) more versatile by enabling the product display strip (Quinlan, Fig 1, #1) to be mounted on a variety support structures.   




Regarding claim 3, as best understood, modified Quinlan discloses the product display strip (Quinlan, Fig 1, #1) wherein each retainer of the plurality of semirigid retainers (Quinlan, Fig 1, #2 & #5) comprises an opening (Quinlan, Fig 1, #5) disposed along a surface of the elongate member (Quinlan, Fig 1, #1).

Regarding claim 4, modified Quinlan discloses the product display strip wherein each retainer of the plurality of semirigid retainers (Quinlan, Fig 1, #2 & #5) comprises a hitching structure (Quinlan, Fig 1, #2) configured to couple, support, and retain a product.

Regarding claim 5, Quinlan discloses the product display strip (Quinlan, Fig 1, #1) wherein the hitching structure (Quinlan, Fig 1, #2) comprises a narrow first end (Quinlan, Figs 1 & 3, #3) coupled to the elongate member (Quinlan, Fig 1, #1) and a broad second end (Quinlan, annotated Fig 3 below) configured to prevent an attached product from detaching from the product display strip (Quinlan, Fig 1, #1).

    PNG
    media_image3.png
    652
    642
    media_image3.png
    Greyscale


Regarding claim 6, modified Quinlan discloses the product display strip (Quinlan, Fig 1, #1) wherein each retainer of the plurality of retainers (Quinlan, Fig 1, #2 & #5) is further configured to or capable of allowing a product to be attached to both the first face (front) and the second face (rear) of the product display strip (Quinlan, Fig 1, #1) simultaneously.


Regarding claim 8, modified Quinlan discloses the product display strip wherein each retainer of the plurality of the retainers (Quinlan, Fig 1, #2 & #5) may be further configured to couple more than one product each.

.


    PNG
    media_image4.png
    612
    760
    media_image4.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quinlan EP0144899 and Bown 5,366,777; and further in view of Fast 4,483,502.


Fast discloses a product display strip (Fig 1, #13) comprising a first face (front), a second face (rear) and a first plurality of retainers a first plurality of retainers (annotated Fig 1 below) and a second plurality of retainers (annotated Fig 1 below) disposed upon and accessible from the second face (rear surface) of the display strip (Fig 1, #13).


    PNG
    media_image5.png
    892
    685
    media_image5.png
    Greyscale


.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quinlan EP0144899 in view of Barkdoll 2007/0278163.


Regarding claim 17, as best understood, Quinlan discloses a product display strip (Fig 1, #1), comprising:
an elongate member (Fig 1, #1); a first face (front); a second face (rear); and a plurality of semi-rigid retainers (Fig 1, #2 & #5) [0012]; wherein each retainer of the plurality of semi-rigid retainers (Fig 1, #2 & #5) comprises an opening (Fig 1, #5) disposed along a surface of the elongate member (Fig 1, #1) and a hitching structure (Fig 1, #2) configured to couple, support, and retain a product.

Barkdoll discloses a product display structure (Fig 1, #24 & #24’) comprising an elongate member (Fig 1, #24 & #24’) and an anchoring member (Fig 2, #15), having at least two shanks (annotated Fig 2 below) and a hook-like structure (Fig 2, #19); wherein the anchoring member (Fig 2, #15) is moveably coupled to the elongate member (Fig 1, 

    PNG
    media_image6.png
    370
    798
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to insert the anchoring member (Barkdoll Fig 2, #15) through the mounting hole (Quinlan, Fig 1, #12) of the product display strip (Quinlan, Fig 1, #1) of Quinlan in order to mount the product display strip (Quinlan, Fig 1, #1) to a shelf (Barkdoll, Fig 1, #14).

Response to Arguments
	The drawing objection from the previous 06/07/2021 Non-Final requiring “each retainer of the plurality of retainers is further configured to allow product to be attached to both the first face and the second face of the product display strip simultaneously” to be shown for claim 6 has been withdrawn by the examiner. 

Applicant's arguments filed on 10/27/2021 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631